Exhibit 10.25
Lexmark International, Inc.
Stock Incentive Plan
Performance-Based Restricted Stock Unit Award Notice
This Award Notice evidences the award of performance-based restricted stock
units (each, a “Performance RSU” or collectively, the “Performance RSUs”) that
have been granted to you, [NAME], by Lexmark International, Inc., a Delaware
corporation (the “Company”), subject to and conditioned upon your agreement to
the terms of the attached Performance-Based Restricted Stock Unit Award
Agreement (the “Agreement”). The Performance RSUs are granted under the Lexmark
International, Inc. Stock Incentive Plan, as amended and restated, effective
January 1, 2009 (the “Plan”), and represent the Company’s unfunded and unsecured
promise to issue shares of the Company’s Common Stock at a future date, subject
to the terms of this Award Notice, the Agreement and the Plan.
The number of Performance RSUs awarded to you, the performance measures to earn
Performance RSUs, and the vesting schedule for earned Performance RSUs are
specified below. This Award Notice constitutes part of, and is subject to the
terms and provisions of, the Agreement and the Plan, which are incorporated by
reference herein. Capitalized terms used but not defined in this Award Notice
shall have the meanings set forth in the Agreement or in the Plan.

     
Grant Date:
  [DATE]
 
   
Number of Performance RSUs at Target:
  [      #     ], subject to adjustment as provided under Section 5.4 of the
Plan.

          Minimum   Target   Maximum 50%   100%   150%

     
 
   
Performance Measure:
  Return on Net Assets (excluding cash, with restructuring)

          Minimum   Target   Maximum   [Intentionally Omitted]

     
Performance Period:
  January 1, 2009 to December 31, 2009
 
   
Service Condition to Earn Performance RSUs:
  You must be employed on the last day of the Performance Period (December 31,
2009) to earn Performance RSUs. If you have a termination of employment during
the Performance Period for any reason, you shall forfeit the Performance RSUs.
 
   
Determination of Earned Performance RSUs:
  As soon as practicable after the end of the Performance Period, the Committee
intends to review and approve the Company’s business results and certify the
level of achievement of the Performance Measure. Performance RSUs will be earned
if, and to the extent, the Performance Measure has been achieved. The Committee
may use its sole discretion to determine whether the number of earned
Performance RSUs shall be reduced, based on any factors it may deem appropriate.
 
   
Vesting Schedule for Earned Performance RSUs:
  Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed by the Company or one of its Subsidiaries through
the respective vesting dates, set forth below, any earned Performance RSUs shall
become vested as follows:

          Vesting Dates   % of Earned Performance RSUs
2nd Anniversary of Grant Date
    34 %
3rd Anniversary of Grant Date
    33 %
4th Anniversary of Grant Date
    33 %

 



--------------------------------------------------------------------------------



 



     
Settlement Date:
  For each earned Performance RSU, settlement (i.e., one share of the Company’s
Common Stock will be issued for each vested earned Performance RSU) will occur
on (i) the date on which such Performance RSU becomes vested in accordance with
the Vesting Schedule, set forth above, or (ii) on such other date as set forth
in this Award Notice, the Agreement, or the Plan.
 
   
Acceleration Events:
  If a Change in Control occurs during the Performance Period, a pro-rata
portion of the Performance RSUs will be deemed earned based on the greater of
Target or actual achievement of the Performance Measure as of the date of the
Change in Control, and the earned Performance RSUs shall become 100% vested as
of such date.
 
   
 
  After the Performance Period has ended, any earned Performance RSUs shall
become 100% vested upon the earliest to occur of: (i) your Retirement, (ii) your
termination of employment with the Company or one of its Subsidiaries as a
result of your death or Disability, or (iii) upon a Change in Control of the
Company prior to your termination of employment with the Company or one of its
Subsidiaries.
 
   
Forfeiture of Award:
  By accepting the award of Performance RSUs, you acknowledge that this award
has been granted to you as an incentive to remain employed by the Company or one
of its Subsidiaries, and that if you violate the provisions set forth in Section
1(d) of the Agreement or the Executive Compensation Recovery Policy, you (i)
shall forfeit any unsettled earned or unearned Performance RSUs and (ii) shall
be required to immediately repay to the Company, an amount equal to the value
realized from the settlement of any earned Performance RSUs during the period
set forth in Section 1(d) of the Agreement or the Recovery Period set forth in
the Executive Compensation Recovery Policy, as applicable.

 



--------------------------------------------------------------------------------



 



PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT
pursuant to
LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN
     This PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (the
“Agreement”) between Lexmark International, Inc., a Delaware corporation (the
“Company"), and the person specified on the signature page hereof (the
“Grantee") is entered into as of the Grant Date specified on the attached
Performance-Based Restricted Stock Unit Award Notice (the “Award Notice")
pursuant to the Lexmark International, Inc. Stock Incentive Plan, as the same
may be amended from time to time (the “Plan"). Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Plan or in
the Award Notice, as applicable.
     WHEREAS, the Committee has determined that it would be to the advantage and
in the interest of the Company to grant performance-based restricted stock units
to the Grantee as an inducement to the Grantee to remain in the service of the
Company and the Subsidiaries and as an incentive to the Grantee to devote his or
her best efforts and dedication to the performance of such services and to
maximize shareholder value; and
     WHEREAS, the Grantee desires to accept from the Company the grant of the
performance-based restricted stock units, as set forth in the Award Notice,
subject to the terms and conditions of this Agreement, the Award Notice and the
Plan.
     NOW, THEREFORE, in consideration of the premises and subject to the terms
and conditions set forth in this Agreement, the Award Notice and the Plan, the
parties hereto hereby covenant and agree as follows:

  1.   Performance-Based Restricted Stock Unit Award.

  (a)   Performance-Based Restricted Stock Unit Award. The Company hereby grants
to the Grantee, effective as of the Grant Date, the number of performance-based
restricted stock units, as set forth in the Award Notice, each representing the
Grantee’s right to receive one share of Common Stock, subject to the achievement
of the Performance Measure(s), at the time or times provided for in the Award
Notice, and subject to the terms and conditions set forth in this Agreement, the
Award Notice and the Plan (the “Performance RSUs").     (b)   Stock Incentive
Plan. This Agreement is subject in all respects to the terms of the Plan, all of
which terms are made a part of and incorporated in this Agreement by reference.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control. The Grantee hereby
acknowledges receipt of a copy of the Plan, either with this Performance RSU
Award Agreement or a prior Incentive Award made under the Plan, and agrees to
comply with and be bound by all of the terms and conditions thereof. Copies of
the Plan may also be obtained from the Vice President of Human Resources, at any
time.     (c)   Establishment of Account. No shares of Common Stock will be
issued on the Grant Date of the Performance RSUs and the Company shall not be
required to set aside a fund for the settlement of any such Performance RSUs.
The Company will establish a separate bookkeeping account for the Grantee and
will record in such account the number of Performance RSUs awarded to the
Grantee, and, to the extent applicable, the number of

 



--------------------------------------------------------------------------------



 



      Performance RSUs earned by the Grantee, if any, after the Performance
Period has ended, and the number of Dividend Equivalents provided for in Section
4(b) hereof.     (d)   Forfeiture. In accepting this grant of Performance RSUs,
the Grantee acknowledges that the Performance RSUs have been granted as an
incentive to the Grantee to remain employed by the Company or any Subsidiary and
to exert his or her best efforts to enhance the value of the Company or any
Subsidiary over the long-term. Accordingly, the Grantee agrees that if he or she
(i) within 12 months following termination of employment with the Company or any
Subsidiary, accepts employment with a competitor of the Company or any
Subsidiary or otherwise engages in competition with the Company or any
Subsidiary, (ii) within 36 months following termination of employment with the
Company or any Subsidiary, directly or indirectly, disrupts, damages, interferes
or otherwise acts against the interests of the Company or any Subsidiary,
including, but not limited to, recruiting, soliciting or employing, or
encouraging or assisting his or her new employer or any other person or entity
to recruit, solicit or employ, any employee of the Company or any Subsidiary
without the Company’s prior written consent, which may be withheld in its sole
discretion, (iii) within 36 months following termination of employment with the
Company, or any Subsidiary, disparages, criticizes, or otherwise makes any
derogatory statements regarding the Company or any Subsidiary or their
directors, officers or employees, or (iv) discloses or otherwise misuses
confidential information or material of the Company or any Subsidiary, each of
these constituting a harmful action, then any unsettled earned or unearned
Performance RSUs shall be canceled immediately (unless canceled earlier by
operation of another term of this Agreement) and the Grantee shall immediately
repay to the Company an amount equal to the value of the earned and settled
Performance RSUs (represented by the closing market price on the applicable
Vesting Dates (as set forth in the Award Notice) multiplied by the number of
earned Performance RSUs vested on such Vesting Dates, without regard to any
subsequent market price decrease or increase) realized by the Grantee from the
vesting of any earned Performance RSUs within 18 months preceding the earlier of
(w) the commitment of any such harmful action and (x) the Grantee’s termination
of employment with the Company and its Subsidiaries; and through the later of
(y) 18 months following the commitment of any such harmful action and (z) such
period as it takes the Company to discover such harmful action. In addition, the
Grantee acknowledges that, if he or she is a “Covered Employee” subject to the
Company’s Executive Compensation Recovery Policy (the “Recovery Policy") and
engages in “Prohibited Activity,” that the unsettled earned or unearned
Performance RSUs shall be canceled immediately and the Grantee shall immediately
repay the “Equity Gains” realized by the Grantee during the “Recovery Period,”
as such terms are defined in the Recovery Policy. The Grantee agrees that the
Company or any of its Subsidiaries has the right to deduct from any amounts the
Company or any of its Subsidiaries may owe the Grantee from time to time
(including amounts owed to the Grantee as wages or other compensation, fringe
benefits or vacation pay, as well as any other amounts owed to the Grantee by
the Company or any of its Subsidiaries), the amounts the Grantee owes the
Company or any of its Subsidiaries. The Committee shall have the right, in its
sole discretion, not to enforce the provisions of this paragraph with respect to
the Grantee.         Grantee agrees to be fully liable for any breach of this
above described covenant, promise and agreement. Grantee agrees to reimburse the
Company for all costs and expenses, including attorneys’ fees, incurred by the
Company in enforcing the obligations of Grantee. This entire provision shall
survive the termination of the Agreement and, in no manner, shall the remedies
described herein be considered as the Company’s exclusive or entire remedy for
Grantee’s breach, non-compliance or violation of any other agreement that
Grantee may have entered into with the Company.

 



--------------------------------------------------------------------------------



 



2. Earning Performance RSUs. As soon as practicable after the end of the
Performance Period, as set forth in the Award Notice, the Committee shall review
and approve the Company’s business results and certify the level of achievement
of the Performance Measure(s), as set forth in the Award Notice. Provided you
are employed on the last day of the Performance Period, and to the extent that
the Performance Measure(s) have been achieved, a number of Performance RSUs will
be deemed earned based on the level of attainment of each Performance Measure.
Settlement of the earned Performance RSUs is subject to your continued
employment through the Vesting Dates, as set forth in Section 3(a). The
Committee may use its sole discretion to determine whether the number of earned
Performance RSUs shall be reduced, based on any factors it may deem appropriate.
If a Change in Control occurs during the Performance Period, a pro-rata portion
of the Performance RSUs will be deemed earned based on the greater of Target, as
set forth in the Award Notice, or the actual achievement of the Performance
Measure(s) as of the effective date of the Change in Control.
3. Vesting of Earned Performance RSUs.

  (a)   Vesting. The earned Performance RSUs shall become vested in such amounts
and on such Vesting Dates as set forth in the Award Notice, subject to the
Grantee’s continuous employment with the Company or a Subsidiary from the Grant
Date to the applicable Vesting Date. To the extent vesting would result in the
settlement of a fractional number of earned Performance RSUs, the number shall
be rounded to a whole number, but shall not exceed the total number of earned
Performance RSUs, as determined by the Committee.     (b)   Acceleration. The
Committee may, in its discretion, accelerate the vesting of all or any portion
of the Performance RSUs or waive any conditions to the vesting of such
Performance RSUs.     (c)   Termination of Employment during the Performance
Period. In the event of the Grantee’s termination of employment with the Company
and its Subsidiaries for any reason during the Performance Period, the Grantee
shall immediately forfeit all rights with respect to the Performance RSUs.    
(d)   Termination of Employment after the end of the Performance Period. In the
event of the Grantee’s termination of employment with the Company and its
Subsidiaries for any reason, other than death, Disability, or Retirement, after
the end of the Performance Period, the Grantee shall immediately forfeit all
rights with respect to any earned Performance RSUs (and Dividend Equivalents)
which have not yet vested in accordance with the terms of the Award Notice, this
Agreement or the Plan. After the Performance Period has ended, any earned
Performance RSUs shall become 100% vested upon the earliest to occur of: (i) the
Grantee’s Retirement or (ii) the Grantee’s termination of employment with the
Company and its Subsidiaries as a result of the Grantee’s death or Disability.  
  (e)   Change in Control. In the event of a Change in Control prior to the
Grantee’s termination of employment, any earned Performance RSUs (including any
Performance RSUs deemed earned on the effective date of the Change in Control
pursuant to Section 2) shall become 100% vested as of the effective date of the
Change in Control.

  4.   Settlement of Restricted Stock Unit Award.

  (a)   Settlement. On, or as soon as reasonably practicable after, a Vesting
Date, subject to Section 5 hereof, the Company shall direct its stock transfer
agent to make (or to cause to be made) an appropriate book entry in the
Company’s stock transfer books and records reflecting the transfer to the
Grantee, and the Grantee’s ownership, of one share of Common Stock for each
earned Performance RSU that shall have become vested on

 



--------------------------------------------------------------------------------



 



      such Vesting Date. Upon the Grantee’s request, subject to Section 5
hereof, the Company shall deliver to the Grantee a stock certificate registered
in the Grantee’s name and representing such number of shares of Common Stock
free and clear of all restrictions except any that may be imposed by law. No
payment will be required to be made by the Grantee upon the delivery of such
shares of Common Stock, except as otherwise provided in Section 5 of the
Agreement.     (b)   Dividend Equivalents. Unless otherwise determined by the
Committee, during the period following the Performance Period and prior to a
Vesting Date, the Company will credit to the bookkeeping account of the Grantee
an amount equal to any dividends paid by the Company with respect to the number
of shares of Common Stock corresponding to the number of Performance RSUs
(“Dividend Equivalents”). Dividend Equivalents in respect of earned Performance
RSUs that shall have become vested on the applicable Vesting Date shall be
payable to the Grantee on such Vesting Date in accordance with Section 4(a).    
(c)   Restrictions on Sale upon Public Offering. The Grantee hereby agrees that,
notwithstanding the vesting of the earned Performance RSUs pursuant to Section
3(a) of this Agreement or the transfer of the shares of Common Stock covered
thereby to the Grantee pursuant to Section 4(a) hereof, the Grantee will not
effect any public sale or distribution of any of such shares of Common Stock
during the 20-day period prior to and the 180 days following the effective date
of any registration statement hereinafter filed by the Company under the
Securities Act of 1933, as amended, with respect to any underwritten public
offering of any shares of the Company’s capital stock (other than as part of
such underwritten public offering).

  5.   Tax Withholding. The delivery of any directions to the Company’s stock
transfer agent or any certificates for shares of Common Stock pursuant to
Section 4 shall not be made unless and until the Grantee, or, if applicable, the
Grantee’s beneficiary or estate, has made appropriate arrangements for the
payment to the Company of an amount sufficient to satisfy any applicable U.S.
federal, state and local and non-U.S. tax withholding or other tax requirements,
as determined by the Company. To satisfy the Grantee’s applicable withholding
and other tax requirements, the Company may, in its sole discretion,
(i) withhold a number of shares of Common Stock having an aggregate Fair Market
Value on the Vesting Date equal to the applicable amount of such withholding and
other tax requirements or (ii) require the Grantee to sell a number of shares of
Common Stock having at least a value sufficient to meet the applicable amount of
such withholding and other tax requirements to account for rounding and market
fluctuations, subject to any rules adopted by the Committee or required to
ensure compliance with applicable law, including, but not limited to, Section 16
of the Securities Exchange Act of 1934, as amended. Shares required to be sold
to satisfy the Grantee’s applicable withholding and other tax requirements may
be sold as part of a block trade with the Grantee receiving an average price.
Any cash payment made pursuant to Section 4 shall be made net of any amounts
required to be withheld or paid with respect thereto (and with respect to any
shares of Common Stock delivered contemporaneously therewith) under any
applicable U.S. federal, state and local and non-U.S. tax withholding and other
tax requirements.     6.   Transferability. Unless otherwise provided in
accordance with the provisions of the Plan, the Performance RSUs may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated by
the Grantee, other than by will or the laws of descent and distribution. The
term “Grantee” as used in this Agreement shall include any permitted transferee
of the Performance RSUs.

 



--------------------------------------------------------------------------------



 



  7.   Adjustment in Capitalization.

  (a)   The aggregate number of shares of Common Stock covered by the
Performance RSUs granted hereunder shall be proportionately adjusted to reflect,
as deemed equitable and appropriate by the Committee, an Adjustment Event.    
(b)   Any shares of stock (whether Common Stock, shares of stock into which
shares of Common Stock are converted or for which shares of Common Stock are
exchanged or shares of stock distributed with respect to Common Stock) or cash
or other property received or credited to the account of the Grantee with
respect to the Performance RSUs as a result of any Adjustment Event, any
distribution of property or any merger, consolidation, reorganization,
liquidation, dissolution or other similar transaction shall, except as otherwise
provided by the Committee, be subject to the same terms and conditions,
including restrictions on transfer, as are applicable to the Performance RSUs
with respect to which such shares, cash or other property is received or so
credited and stock certificate(s), if any, representing or evidencing any shares
of stock or other property so received shall be legended as appropriate.

  8.   Preemption by Applicable Laws and Regulations. Notwithstanding anything
in the Plan or this Agreement to the contrary, the issuance of shares of Common
Stock hereunder shall be subject to compliance with all applicable U.S. federal,
state and non-U.S. securities laws. Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Grantee (or the Grantee’s beneficiary or
estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.     9.  
Interpretation; Construction. All of the powers and authority conferred upon the
Committee pursuant to any term of the Plan or the Agreement shall be exercised
by the Committee, in its sole discretion. All determinations, interpretations or
other actions made or taken by the Committee pursuant to the provisions of the
Plan or the Agreement shall be final, binding and conclusive for all purposes
and upon all persons and, in the event of any judicial review thereof, shall be
overturned only if arbitrary and capricious. The Committee may consult with
legal counsel, who may be counsel to the Company or any Subsidiary, and shall
not incur any liability for any action taken in good faith in reliance upon the
advice of counsel.     10.   Amendment. The Committee shall have the right, in
its sole discretion, to alter or amend this Agreement, from time to time, as
provided in the Plan in any manner for the purpose of promoting the objectives
of the Plan, provided that no such amendment shall impair the Grantee’s rights
under this Agreement without the Grantee’s consent. Subject to the preceding
sentence, any alteration or amendment of this Agreement by the Committee shall,
upon adoption thereof by the Committee, become and be binding and conclusive on
all persons affected thereby without requirement for consent or other action
with respect thereto by any such person. Notwithstanding any other provision of
this Agreement or the Plan to the contrary, the Committee may, in its sole and
absolute discretion and without the consent of the Grantee, amend this
Agreement, to take effect retroactively or otherwise, as it may deem necessary
or advisable for the purpose of conforming the Agreement to any present or
future law, regulation or rule applicable to this Agreement or the Plan. The
Company shall give written notice to the Grantee of any such alteration or
amendment of this Agreement as promptly as practicable after the adoption
thereof. This Agreement may also be amended by a writing signed by both the
Company and the Grantee.     11.   No Rights as a Stockholder. The Grantee shall
have no rights as a stockholder with respect to the Performance RSUs prior to
the date as of which the shares of Common Stock covered thereby are transferred
to the Grantee in accordance with Section 4(a) hereof.

 



--------------------------------------------------------------------------------



 



  12.   No Guarantee of Employment or Future Incentive Awards. Nothing in the
Plan or this Agreement shall be deemed to:

  (a)   interfere with or limit in any way the right of the Company or any
Subsidiary to terminate Grantee’s employment at any time and for any reason,
with or without cause;     (b)   confer upon Grantee any right to continue in
the employ of the Company or any Subsidiary; and     (c)   provide Grantee the
right to receive any Incentive Awards under the Plan in the future or any other
benefits the Company may provide to some or all of its employees.

  13.   Miscellaneous.

  (a)   Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Grantee, as the case may be,
at the following addresses or to such other address as the Company or the
Grantee, as the case may be, shall specify by notice to the others delivered in
accordance with this Section 13(a):

  (i)   if to the Company, to it at:

One Lexmark Centre Drive
740 West New Circle Road
Lexington, KY 40550
Attention: Secretary

  (ii)   if to the Grantee, to the Grantee at the address set forth on the
signature page hereof.

      All such notices and communications shall be deemed to have been received
on the date of delivery or on the third business day after the mailing thereof.

    (b)   Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.     (c)   Waiver. Any party hereto may by written notice to
the other party (i) extend the time for the performance of any of the
obligations or other actions of the other party under this Agreement, (ii) waive
compliance with any of the conditions or covenants of the other party contained
in this Agreement and (iii) waive or modify performance of any of the
obligations of the other party under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any preceding or succeeding breach
and no failure by a party to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s rights or privileges hereunder or shall be
deemed a waiver of such party’s rights to exercise the same at any subsequent
time or times hereunder.

 



--------------------------------------------------------------------------------



 



  (d)   Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other party.    
(e)   Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws and excluding any conflict
or choice of law rule or principle that may otherwise refer construction or
interpretation of the Plan or this Agreement to the substantive law of another
jurisdiction.     (f)   Jurisdiction. The Grantee hereby irrevocably and
unconditionally submits to the jurisdiction and venue of the state courts of the
Commonwealth of Kentucky and of the United States District Court of the Eastern
District of Kentucky located in Fayette County, Kentucky, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereby irrevocably agree that all claims in respect of any such
action or proceeding may be heard and determined in such Kentucky state or
United States federal courts located in such jurisdiction. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Grantee further agrees that any action related
to, or arising out of, this Agreement shall only be brought by Grantee
exclusively in the federal and state courts located in Fayette County, Kentucky.
Nothing in this Agreement shall affect any right that the Company may otherwise
have to bring any action or proceeding relating to this Agreement in the courts
of any jurisdiction.     (g)   Severability. If any provision of this Agreement
or the Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions of this Agreement or the
Plan, and the Agreement and the Plan shall be construed and enforced as if such
provision had not been included.     (h)   Survival. Any provision of this
Agreement which contemplates performance or observance subsequent to any
termination or expiration of this Agreement shall survive any termination or
expiration of this Agreement and continue in full force and effect.     (i)  
Internal Revenue Code Section 409A. It is intended that the settlement of the
Performance RSUs shall constitute a “short-term deferral” for purposes of
Section 409A of the Code and the Treasury Department regulations and other
interpretive guidance issued thereunder, or as otherwise exempt from the
provisions of Section 409A of the Code. To the extent any portion of the
settlement of the Performance RSUs cannot be so characterized, this Agreement
shall be interpreted and construed in compliance with Section 409A of the Code
and Treasury Department regulations and other interpretive guidance issued
thereunder, including the restriction that payments made to a “specified
employee” (within the meaning of Section 409A of the Code) on account of a
termination of employment shall be delayed for six months and one day from the
date of termination.     (j)   Section and Other Headings, Etc. The section and
other headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



  (k)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement, effective as of the Grant Date.

                  LEXMARK INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
          Jeri L. Isbell    
 
                Vice President of Human Resources    
 
                GRANTEE:    
 
           
 
  By:        
 
     
 
          (Sign Here)    
 
                Address of the Grantee:    
 
                     
 
                     

Designation of Beneficiary
In the event of my death, I hereby designate the following person(s), as my
beneficiary, to receive any unsettled earned Performance RSUs that become vested
upon my death pursuant to this Agreement. I acknowledge that if I fail to
designate a beneficiary, below, that any unsettled earned Performance RSUs that
become vested upon my death shall be paid to my estate.

         
 
 
 
Beneficiary Name    

 